Title: From George Washington to Major Daniel Burchardt, 26 February 1779
From: Washington, George
To: Burchardt, Daniel


Sir
Head Quarters Middle Brook 26th Feby 1779

I have recd information from the Board of War that they had furnished you with Ten thousand new Musket Cartridges for the use of the German Battalion and had directed you to deliver the old which were supposed to be in possession of the Men to Colo. Hooper Dy Qr Mr Genl at Easton. The Board were not without reason surprized to hear from Colo. Hooper that there were no Cartridges either good or bad remaining in the Regt. This is so strange a Circumstance that I am directed to call upon you in the most express manner to account for this total deficiency of ammunition, as it must be presumed that when the Regt left the Brigade they had a supply. I shall expect your answer by the first opportunity and am Sir Yr obt Servt.

